Title: From George Washington to Thomas Law, 7 May 1798
From: Washington, George
To: Law, Thomas



Dear Sir,
Mount Vernon 7th May 1798.

After you left this on friday last, Mr Lewis put into my hands your letter without a date.
It is unnecessary I hope, to assure you that your generous offers of a lot near the Seat of Congress, and of five thousand dollars on loan to commence a building in the City, were received with grateful sensibility—& thanks; at the sametime, let me entreat you not to consider as a slight, my declining to accept the advantages of either.
Already, I have more lots in the City than I shall be able to improve; and I have no disposition to speculate in them. To prevent jealousy, while the concerns of the Government were under my guidance, and suspicion that I had a greater predeliction to one part of the City than to another, I purchased four lots at each end of it—valuable in my estimation for different purposes—those on the Eastern branch on account of Commerce, which I always did, and still do think, will center there—the other as a site for a private Gentleman to live at.
It has always been my intention to build on the latter, whensoever the means were within my reach; hitherto they have not; and as it has been a maxim with me from early life, never to undertake any thing without perceiving a ⟨door⟩ to the accomplishment, in a reasonable time & with my own resources, the measure has been delayed, rather unexpectedly.
My Estate (though it might sell, on credit, for a tolerable sum) has been, and probably will continue to be, far from a productive

one—and it has so happened, that the proceeds of Landed & other Sales from it, hitherto, have been appropriated in a great measure to the expences my late situation obliged me, in a manner, to encounter; and I might add, in another way also which was neither expected or desired, but became necessary from causes which it would be useless to mention.
The buildings which I have erected and yet find occasion to erect on my Mount Vernon Estate (and which may, by some, be considered as no indication of the want of money) have required very little advance of that article, being done almost wholly within myself: far otherwise would be the case with undertakings of a similar kind in the City, where workmens wages & every material (although they may have fallen from what they have been) would come very high.
We shall always have pleasure in visiting Mrs Law & you, in New Jersey Avenue; and if Mrs Washington keeps well, we will, after Nelly Custis returns give you a ⟨Sample⟩ of it. We unite in affectionate regard ⟨for you⟩ both, & for the Child—and I Am—Dear Sir Your Obedient Servant

Go: Washington

